Title: From Thomas Jefferson to John Quincy Adams, 12 May 1821
From: Jefferson, Thomas
To: Adams, John Quincy


						
						
							Monticello
							May 12. 21.
						
					Th: Jefferson returns his thanks to mr Adams for the copy he has been so kind as to send him of his very able and profound Report on Weights and measures. from the general view, the only one he has yet
			 had time to take of it, it seems really to present every thing which is useful on the subject. he shall read it seriously, with the interest he takes in the subject and with an earnest desire to
			 wish
			 success to any metrical system which may be hoped to obtain a general adoption. he salutes mr Adams with high consideration and esteem.
						
					